Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective as of May 2, 2016
(“Effective Date”), by and between ChemoCentryx, Inc., a Delaware corporation
(the “Company”), and Rajinder Singh, D.Phil. (“Executive”).

WHEREAS, the Company desires to employ Executive and Executive desires to
commence employment with the Company on the terms and conditions set forth
below.

The parties agree as follows:

1.           Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a)          “Board’’ shall mean the Board of Directors of the Company.

(b)          “California WARN Act” means California Labor Code Sections 1400 et
seq.

(c)          “Cause” shall mean that, in the reasonable determination of the
Company, Executive:

(i)          has committed an act of fraud, embezzlement or dishonesty in
connection with Executive’s employment, or has intentionally committed some
other illegal act that has, or may be reasonably expected to have, a material
adverse impact on the Company or any successor or parent or subsidiary thereof;

(ii)          has been convicted of, or entered a plea of “guilty” or “no
contest” to, a felony, or to any crime involving moral turpitude, which causes
or may reasonably be expected to cause substantial economic injury to or
substantial injury to the reputation of the Company or any successor or parent
or subsidiary thereof;

(iii)          has made any unauthorized use or disclosure of confidential
information or trade secrets of the Company or any successor or parent or
subsidiary thereof that has, or may reasonably be expected to have, a material
adverse impact on any such entity;

(iv)          has materially breached a Company policy, materially breached the
provisions of this Agreement, or has committed any other intentional misconduct
that has, or may be reasonably expected to have, a material adverse impact on
the Company or any successor or parent or subsidiary thereof, or

(v)          has intentionally refused or intentionally failed to act in
accordance with any lawful and proper direction or order of the Board or the
appropriate individual to whom Executive reports; provided such direction is not
materially inconsistent with Executive’s customary duties and responsibilities.

(d)          “Change in Control” shall mean and include each of the following:

(i)          the acquisition, directly or indirectly, by any “person” or “group”
(as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities, other than:



--------------------------------------------------------------------------------

(A)        an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company,

(B)        an acquisition of voting securities by the Company or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company,

(C)        an acquisition of voting securities pursuant to a transaction
described in subsection (ii) below that would not be a Change in Control under
subsection (ii), or

(D)        an acquisition of voting securities pursuant to the Company’s initial
public offering of its common stock;

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change in Control; or

(ii)          The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

(A)            Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(B)            After which no person or group beneficially owns voting
securities representing fifty percent (50%) or more of the combined voting power
of the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Section 1(d)(iii)(B) as beneficially owning fifty
percent (50%) or more of combined voting power of the Successor Entity solely as
a result of the voting power held in the Company prior to the consummation of
the transaction; or

(iii)        The Company’s stockholders approve a liquidation or dissolution of
the Company

For purposes of subsection (i) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of the
Company’s stockholders, and for purposes of subsection (ii) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s stockholders.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if it is a transaction effected primarily for the purpose of financing
the Company with cash (as determined by the Board in its discretion and without
regard to whether such transaction is effectuated by a merger, equity financing
or otherwise). The Board shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
thereto.

(e)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f)          “Good Reason” shall mean the occurrence of any of the following
events or conditions without Executive’s written consent:

(i)            a material diminution in Executive’s authority, duties or
responsibilities;

(ii)           a material diminution in the authority, duties or
responsibilities of the supervisor to whom Executive is required to report;

(iii)          a material diminution in Executive’s base compensation, unless
such a reduction is imposed across-the-board to senior management of the
Company;

(iv)          a material change in the geographic location at which Executive
must perform his or her duties (and the Company and Executive agree that any
involuntary relocation of Executive’s principal place of business to a location
more than forty (40) miles in any direction from the Company’s headquarters in
Mountain View, California as of the Effective Date would constitute a material
change); or

(v)           any other action or inaction that constitutes a material breach by
the Company or any successor or affiliate of its obligations to Executive under
this Agreement.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event. The Company or any successor
or affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from Executive.

(g)          “Involuntary Termination” means (i) Executive’s Separation from
Service by reason of a termination of employment by the Company other than for
Cause, death, or disability, or (ii) Executive’s Separation from Service by
reason of resignation of employment with the Company for Good Reason.
Executive’s Separation from Service by reason of resignation from employment
with the Company for Good Reason shall be an “Involuntary Termination” only if
such Separation from Service also occurs within six (6) months following the
initial existence of the act or failure to act constituting Good Reason. In no
event shall expiration of the Term constitute an Involuntary Termination.

(h)          “Separation from Service”, with respect to Executive means
Executive’s “separation from service,” as defined in Treasury Regulation
Section 1.409A-l(h).

(i)          “Stock Awards” means all stock options, restricted stock and such
other awards granted pursuant to the Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon exercise thereof.

 

3



--------------------------------------------------------------------------------

(j)          “WARN Act” shall mean the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. Sections 2101 et seq., and the Department of Labor
regulations thereunder.

2.          Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect until December 31, 2016 (the
“initial Termination Date”); provided, however, that this Agreement shall be
automatically extended for one (1) additional year on the Initial Termination
Date and on each subsequent anniversary of the Initial Termination Date, unless
the Company elects not to so extend the term of the Agreement by notifying
Executive, in writing, of such election not less than sixty (60) days prior to
the last day of the Term as then in effect.

3.          Services to Be Rendered.

(a)          Duties and Responsibilities. Executive shall serve as Senior Vice
President, Research of the Company. In the performance of such duties, Executive
shall report directly to the President and Chief Executive Officer of the
Company (“CEO”) and shall be subject to the direction of the Board and the CEO
and to such limits upon Executive’s authority as the Board and the CEO may from
time to time impose. Any change in Executive’s role without his or her consent
such that he or she no longer reports directly to the CEO shall constitute a
material breach of this Agreement by the Company. Executive hereby consents to
serve as an officer and/or director of the Company or any subsidiary or
affiliate thereof without any additional salary or compensation, if so requested
by the CEO. Executive shall be employed by the Company on a full time basis.
Executive’s primary place of work shall be the Company’s facility in Mountain
View, California, or such other location within Santa Clara County as may be
designated by the CEO from time to time. Executive shall also render services at
such other places within or outside the United States as the CEO may direct from
time to time. Executive shall be subject to and comply with the policies and
procedures generally applicable to senior executives of the Company to the
extent the same are not inconsistent with any term of this Agreement.

(b)          Exclusive Services. Executive shall at all times faithfully,
industriously and to the best of his or her ability, experience and talent
perform to the satisfaction of the Board and the CEO all of the duties that may
be assigned to Executive hereunder and shall devote substantially all of his or
her productive time and efforts to the performance of such duties. Subject to
the terms of the Employee Proprietary Information and Inventions Agreement
referred to in Section 6(b), this shall not preclude Executive from devoting
time to personal and family investments or serving on community and civic
boards, or participating in industry associations, provided such activities do
not interfere with his or her duties to the Company, as determined in good faith
by the Board or the CEO. Executive agrees that he will not join any boards,
other than community and civic boards (which do not interfere with his or her
duties to the Company), without the prior approval of the Board or the CEO.

4.          Compensation and Benefits. The Company shall pay or provide, as the
case may be, to Executive the compensation and other benefits and rights set
forth in this Section 4.

(a)          Base Salary. The Company shall pay to Executive a base salary of
$360,000 per year, payable in accordance with the Company’s usual pay practices
(and in any event no less frequently than monthly). Executive’s base salary
shall be subject to review annually by and at the sole discretion of the
Compensation Committee of the Board.

(b)          Bonus. Executive shall participate in such incentive compensation
plan as may be approved by the Compensation Committee of the Board from time to
time for senior executives of the Company. Executive’s target bonus award under
such plan shall be thirty-five percent (35%) of Executive’s base salary. Any
material reduction of Executive’s target bonus shall be considered a material
breach of this Agreement by the Company.

 

4



--------------------------------------------------------------------------------

(c)          Benefits. Executive shall be entitled to participate in benefits
under the Company’s benefit plans and arrangement, including, without
limitation, any employee benefit plan or arrangement made available in the
future by the Company to its senior executives, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. The Company shall have the right to amend or delete any such
benefit plan or an arrangement made available by the Company to its senior
executives and not otherwise specifically provided for herein. Any reduction of
Executive’s benefits such that Executive’s benefits are, in the aggregate,
materially less favorable to Executive than those benefits offered to Executive
as of the Effective Date shall be considered a material breach of this Agreement
by the Company.

(d)          Expenses. The Company shall reimburse Executive for reasonable
out-of-pocket business expenses incurred in connection with the performance of
his or her duties hereunder, subject to (i) such policies as the Company may
from time to time establish, and (ii) Executive furnishing the Company with
evidence in the form of receipts satisfactory to the Company substantiating the
claimed expenditures.

(e)          Paid Vacation. Executive shall be entitled to such periods of paid
vacation each year as provided from time to time under the Company’s vacation
policy and as otherwise provided for senior executive officers; provided that
Executive shall be entitled to earn at least three (3) weeks of paid vacation
per year.

(f)          Equity Awards. Executive shall be entitled to participate in any
equity or other employee benefit plan that is generally available to senior
executive officers, as distinguished from general management, of the Company.
Except as otherwise provided in this Agreement, Executive’s participation in and
benefits under any such plan shall be on the terms and subject to the conditions
specified in the governing document of the particular plan. Subject to and
following approval by the Company’s Board of Directors (the “Board”), the
Company shall grant you an option to purchase 180,000 shares of the Company’s
common stock at its fair market value as determined by the Board as of the date
of grant (the “Option”) pursuant to the Company’s 2012 equity incentive plan
(the “Plan”). The Option will be governed in full by the terms and conditions of
the Plan and your individual grant agreement, including the vesting schedule and
requirements set forth therein.

5.          Termination and Severance. Executive shall be entitled to receive
benefits upon termination of employment only as set forth in this Section 5:

(a)          At-Will Employment: Termination. The Company and Executive
acknowledge that Executive’s employment is and shall continue to be at-will, as
defined under applicable law, and that Executive’s employment with the Company
may be terminated by either party at any time for any or no reason, with or
without notice. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided in this Agreement. Executive’s employment under this
Agreement shall be terminated immediately on the death of Executive.

(b)          Severance Upon Involuntary Termination Prior to a Change in Control
or More than 12 Months Following a Change in Control. If Executive’s employment
is Involuntarily Terminated prior to a Change in Control or more than twelve
(12) months following a Change in Control, Executive shall be entitled to
receive, in lieu of any severance benefits to which Executive may otherwise be
entitled under any severance plan or program of the Company, the benefits
provided below, which, with respect to clause (ii) below, will be payable in a
lump sum within ten (10) days following the effective date of Executive’s
Release, but in no event later than two and one-half (2 1/2) months following
the last day of the calendar year in which the date of Executive’s Involuntary
Termination occurs:

 

5



--------------------------------------------------------------------------------

(i)          The Company shall pay to Executive his or her fully earned but
unpaid base salary, when due, through the date of Involuntary Termination at the
rate then in effect, plus all other amounts to which Executive is entitled under
any compensation plan or practice of the Company at the time of termination;

(ii)          Subject to Section 5(f) and Executive’s continued compliance with
Section 6, Executive shall be entitled to receive severance pay in an amount
equal to Executive’s monthly base salary as in effect immediately prior to the
date of Involuntary Termination for the eighteen (18) month period following the
date of termination; plus

(iii)          Subject to Section 5(f) and Executive’s continued compliance with
Section 6, the vesting and/or exercisability of one hundred percent (100%)
Executive’s Stock Awards shall be automatically accelerated on the effective
date of Executive’s Release. This provision is hereby deemed to be a part of
each Stock Award and to supersede any less favorable provision in any agreement
or plan regarding such Stock Award.

(iv)          The payments and benefits provided for in this Section 5(b) shall
only be payable in the event of Executive’s Involuntary Termination prior to a
Change of Control or more than twelve (12) months following a Change of Control.
If Executive’s employment is Involuntarily Terminated within twelve (12) months
following a Change of Control, then Executive shall receive the payments and
benefits described in Section 5(c) in lieu of the payments and benefits
described in this Section 5(b).

(c)          Severance Upon Involuntary Termination Within 12 Months Following a
Change in Control. If Executive’s employment is Involuntarily Terminated within
twelve (12) months following a Change in Control, Executive shall be entitled to
receive, in lieu of any severance benefits to which Executive may otherwise be
entitled under any severance plan or program of the Company, the benefits
provided below, which, with respect to clause (ii) below, will be payable in a
lump sum within ten (10) days following the effective date of Executive’s
Release, but in no event later than two and one-half (2 1/2) months following
the last day of the calendar year in which the date of Executive’s Involuntary
Termination occurs:

(i)          The Company shall pay to Executive his or her fully earned but
unpaid base salary, when due, through the date of Involuntary Termination at the
rate then in effect, plus all other amounts to which Executive is entitled under
any compensation plan or practice of the Company at the time of termination;

(ii)          Subject to Section 5(f) and Executive’s continued compliance with
Section 6, Executive shall be entitled to receive severance pay in an amount
equal to the sum of:

(A)          Executive’s monthly base salary as in effect immediately prior to
the date of Involuntary Termination for the eighteen (18) month period following
the date of termination, plus

(B)          One and one-half (1 1/2) times Executive’s target bonus for the
fiscal year in which the date of Involuntary Termination occurs, with such bonus
determined assuming that all of the performances objectives for such fiscal year
have been attained;

 

6



--------------------------------------------------------------------------------

(iii)          Subject to Section 5(f) and Executive’s continued compliance with
Section 6, for the period beginning on the date of Involuntary Termination and
ending on the date which is eighteen (18) full months following the date of
Involuntary Termination (or, if earlier, (A) the date on which the applicable
continuation period under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) expires or (B) the date Executive becomes eligible to
receive the equivalent or increased healthcare coverage from a subsequent
employer) (such period, the “COBRA Coverage Period”) , if Executive and his or
her eligible dependents who were covered under the Company’s health insurance
plans as of the date of Executive’s Involuntary Termination elect to have COBRA
coverage and are eligible for such coverage, the Company shall reimburse
Executive on a monthly basis for an amount equal to (1) the monthly premium
Executive is required to pay for continuation coverage pursuant to COBRA for
Executive and his or her eligible dependents who were covered under the
Company’s health plans as of the date of Executive’s Involuntary Termination
(calculated by reference to the premium as of the date of Executive’s
Involuntary Termination) less (2) the amount Executive would have had to pay to
receive group health coverage for Executive and his or her covered dependents
based on the cost sharing levels in effect on the date of Executive’s
Involuntary Termination. If any of the Company’s health benefits are self-funded
as of the date of Executive’s Involuntary Termination, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from Section 409A (as
defined below) or that is otherwise compliant with applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), instead of
providing the reimbursements as set forth above, the Company shall instead pay
to Executive the foregoing monthly amount as a taxable monthly payment for the
COBRA Coverage Period (or any remaining portion thereof). Executive shall be
solely responsible for all matters relating to continuation of coverage pursuant
to COBRA, including, without limitation, the election of such coverage and the
timely payment of premiums); and

(iv)          Subject to Section 5(f) and Executive’s continued compliance with
Section 6, the vesting and/or exercisability of any outstanding unvested
positions of Executive’s Stock Awards shall be automatically accelerated on the
effective date of Executive’s Release. This provision is hereby deemed to be a
part of each Stock Award and to supersede any less favorable provision in any
agreement or plan regarding such Stock Award.

(v)          The payments and benefits provided for in this Section 5(c) shall
only be payable in the event of Executive’s Involuntary Termination within
twelve (12) months following a Change of Control. If Executive’s employment is
Involuntarily Terminated more than twelve (12) months following a Change of
Control or prior to a Change of Control, then Executive shall receive the
payments and benefits described in Section 5(b) and shall not be eligible to
receive any of the payments and benefits described in this Section 5(c) . In
addition, if an Executive is not a full-time employee at the time of his or her
Involuntary Termination, then Executive shall receive the payments and benefits
described in Section 5(b) and shall not be eligible to receive any of the
payments and benefits described in this Section 5(c) as a result of such
Involuntary Termination.

(d)          Other Terminations. If Executive experiences a Separation from
Service by reason of his or her termination of employment by the Company for
Cause, by Executive without Good Reason, or as a result of Executive’s death or
disability, or in the event the Term expires, the Company shall not have any
other or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall been entitled to receive
(i) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, (ii) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices, including, without limitation, any
continuation of benefits required by COBRA or applicable law, and (iii) in the
event Executive’s employment is terminated as a result of Executive’s death or
disability, Executive shall be entitled to receive a prorated portion of any
bonus payment to which Executive was entitled in the year in which such
termination occurs, which bonus shall be paid within ten (10) days following the
date of termination.

 

7



--------------------------------------------------------------------------------

In addition, all vesting of Executive’s unvested Stock Awards previously granted
to him or her by the Company shall cease and none of such unvested Stock Awards
shall be exercisable following the date of such termination. The foregoing shall
be in addition to, and not in lieu of, any and all other rights and remedies
which may be available to the Company under the circumstances, whether at law or
in equity.

(e)          Delay of Payments. Notwithstanding anything to the contrary in this
Section 5, if Executive is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of Executive’s Separation from Service, to the extent that the
payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Executive is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(b)(i) of the Code,
then such portion deferred pursuant to this Section 5(e) shall be paid or
distributed to Executive in a lump sum on the earlier of (i) the date that is
six (6)-months following Executive’s Separation from Service, (ii) the date of
Executive’s death or (iii) the earliest date as is permitted under Section 409A
of the Code. Any remaining payments due under this Agreement shall be paid as
otherwise provided herein.

(f)          Release. As a condition to Executive’s receipt of any
post-termination benefits pursuant to Section 5(b) or 5(c) above, Executive
shall execute and not revoke a general release of all claims in favor of the
Company (the “Release”) in the form attached hereto as Exhibit A. In the event
Executive does not sign the Release within the fifty (50) day period following
the date of Executive’s termination of employment or revokes such Release in
accordance with the terms thereof, Executive shall not be entitled to the
aforesaid payments and benefits.

(g)          Exclusive Remedy. Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided herein, all of Executive’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Executive’s employment shall cease upon such
termination. In the event of a termination of Executive’s employment with the
Company, Executive’s sole remedy shall be to receive the payments and benefits
described in this Section 5. Any payments made to Executive under this Section 5
shall be inclusive of any amounts or benefits to which Executive may be entitled
pursuant to the WARN Act or the California WARN Act.

(h)          No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Section 5 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 5 be reduced by any compensation earned by Executive as the result
of employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances or other amounts owed by Executive to
the Company may be offset by the Company against amounts payable to Executive
under this Section 5.

(i)          Return of the Company’s Property. If Executive’s employment is
terminated for any reason, the Company shall have the right, at its option, to
require Executive to vacate his or her offices prior to or on the effective date
of termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 5(i) prior to the receipt of any post-termination benefits
described in this Agreement.

 

8



--------------------------------------------------------------------------------

6.          Certain Covenants.

(a)          Noncompetition. Except as may otherwise be approved by the Board,
during the term of Executive’s employment, Executive shall not have any
ownership interest (of record or beneficial) in, or have any interest as an
employee, salesman, consultant, officer or director in, or otherwise aid or
assist in any manner, any firm, corporation, partnership, proprietorship or
other business that engages in any county, city or part thereof in the United
States and/or any foreign country in a business which competes directly or
indirectly (as determined by the Board) with the Company’s business in such
county, city or part thereof, so long as the Company, or any successor in
interest of the Company to the business and goodwill of the Company, remains
engaged in such business in such county, city or part thereof or continues to
solicit customers or potential customers therein; provided, however, that
Executive may own, directly or indirectly, solely as an investment, securities
of any entity which are traded on any national securities exchange if Executive
(x) is not a controlling person of, or a member of a group which controls, such
entity; or (y) does not, directly or indirectly, own one percent (1 %) or more
of any class of securities of any such entity.

(b)          Employee Proprietary Information and Inventions Agreement.
Executive and the Company have entered into the Company’s standard employee
proprietary information and inventions agreement (the “Employee Proprietary
Information and Inventions Agreement”), which agreement is attached hereto as
Exhibit B and incorporated herein by reference. Executive agrees to perform each
and every obligation of Executive therein contained.

(c)          Solicitation of Employees. Executive shall not during the term of
Executive’s employment and for one year following Executive’s termination of
employment (the “Restricted Period”), directly or indirectly, solicit or
encourage to leave the employment of the Company or any of its affiliates, any
employee of the Company or any of its affiliates.

(d)          Solicitation of Consultants. Executive shall not during the term of
Executive’s employment and for the Restricted Period, directly or indirectly,
hire, solicit or encourage to cease work with the Company or any of its
affiliates any consultant then under contract with the Company or any of its
affiliates within one year of the termination of such consultant’s engagement by
the Company or any of its affiliates.

(e)          Rights and Remedies Upon Breach. If Executive breaches or threatens
to commit a breach of any of the provisions of this Section 6 (the “Restrictive
Covenants”), the Company shall have any rights and remedies available to the
Company under law or in equity, including, without limitation, the right to
cease all severance payments and benefits payable pursuant to Section 5 above in
the event of Executive’s breach of any of the Restrictive Covenants.

(f)          Severability of Covenants/Blue Pencilling. If any court determines
that any of the Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the Restrictive Covenants, or any part
thereof, are unenforceable because of the duration of such provision or the area
covered thereby, such court shall have the power to reduce the duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. Executive hereby waives any and all right to
attack the validity of the Restrictive Covenants on the grounds of the breadth
of their geographic scope or the length of their term.

 

9



--------------------------------------------------------------------------------

(g)          Enforceability in Jurisdictions. The Company and Executive intend
to and do hereby confer jurisdiction to enforce the Restrictive Covenants upon
the courts of any jurisdiction within the geographical scope of such covenants.
If the courts of any one or more of such jurisdictions hold the Restrictive
Covenants wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the Company and Executive that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

(h)          Definitions. For purposes of this Section 6, the term “Company”
means not only ChemoCentryx, Inc., but also any company, partnership or entity
which, directly or indirectly, controls, is controlled by or is under common
control with ChemoCentryx, Inc.

7.          Insurance: Indemnification.

(a)          Insurance. The Company shall have the right to take out life,
health, accident, “key-man” or other insurance covering Executive, in the name
of the Company and at the Company’s expense in any amount deemed appropriate by
the Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

(b)          Indemnification. Executive will be provided with indemnification
against third party claims related to his or her work for the Company as
required by Delaware law. The Company shall provide Executive with directors and
officers liability insurance coverage at least as favorable as that which the
Company may maintain from time to time for other members of the Board and
executive officers.

8.          Agreement to Arbitrate. Any dispute, claim or controversy based on,
arising out of or relating to Executive’s employment or this Agreement shall be
settled by final and binding arbitration in Santa Clara County, California,
before a single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules” ) of the American Arbitration
Association (“AAA”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. The Rules may be found online at
www.adr.org. Arbitration may be compelled pursuant to the California Arbitration
Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are unable to
agree upon an arbitrator, one shall be appointed by the AAA in accordance with
its Rules. Each party shall pay the fees of its own attorneys, the expenses of
its witnesses and all other expenses connected with presenting its case;
provided, however, Executive and the Company agree that, to the extent permitted
by law, the arbitrator may, in his or her discretion, award reasonable
attorney’s fees to the prevailing party; provided, however, that the prevailing
party shall be reimbursed for such fees, costs and expenses within forty-five
(45) days following any such award, but in no event later than the last day of
Executive’s taxable year following the taxable year in which the fees were
incurred; provided, further, that the parties’ obligations pursuant to this
sentence shall terminate on the tenth (10th) anniversary of the date of
Executive’s termination of employment. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, AAA’s administrative
fees, the fee of the arbitrator, and all other fees and costs, shall be borne by
the Company. This Section 8 is intended to be the exclusive method for resolving
any and all claims by the parties against each other for payment of damages
under this Agreement or relating to Executive’s employment; provided, however,
that Executive shall retain the right to file administrative charges with or
seek relief through any government agency of competent jurisdiction, and to
participate in any government investigation, including but not limited to
(a) claims for workers’ compensation, state disability insurance or unemployment
insurance; (b) claims for unpaid wages or waiting time penalties brought before
the California Division of Labor Standards Enforcement; provided, however, that
any appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this Agreement; and
(c) claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or the California Department of Fair Employment and
Housing (or any similar agency in any applicable jurisdiction other than
California); provided, further, that Executive shall not be entitled to obtain
any monetary relief through such agencies other than workers’ compensation
benefits or unemployment insurance benefits. This Agreement shall not limit
either party’s right to obtain any provisional remedy, including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, including without limitation injunctive relief, in
any court of competent jurisdiction pursuant to California Code of Civil
Procedure § 1281.8 or any similar statute of an applicable jurisdiction. Seeking
any such relief shall not be deemed to be a waiver of such party’s right to
compel arbitration. Both Executive and the Company expressly waive their right
to a jury trial.

 

10



--------------------------------------------------------------------------------

9.          General Provisions.

(a)          Successors and Assigns. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise. Executive shall not be entitled to assign any of Executive’s
rights or obligations under this Agreement. This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

(b)          Severability. In the event any provision of this Agreement is found
to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

(c)          Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

(d)          Governing Law and Venue. This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the state or federal courts sitting in Santa
Clara County, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. Each party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by California law.

 

11



--------------------------------------------------------------------------------

(e)          Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(iv) by certified or registered mail, return receipt requested, upon
verification of receipt. Notice shall be sent to Executive at the address listed
on the Company’s personnel records and to the Company at its principal place of
business, or such other address as either party may specify in writing.

(f)          Survival. Sections 1 (“Definitions”), 5 (“Termination and
Severance”), 6 (“Restrictive Covenants”), 7 (“Insurance and Indemnification”), 8
(“Agreement to Arbitrate”) and 9 (“General Provisions”) of this Agreement shall
survive termination of Executive’s employment by the Company.

(g)          Entire Agreement. This Agreement and the Employee Proprietary
Information and Inventions Agreement incorporated herein by reference together
constitute the entire agreement between the parties in respect of the subject
matter contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

(h)          Code Section 409A.

(i)          Certain payments and benefits payable under this Agreement are
intended to be exempt from the requirements of Section 409A of the Code. This
Agreement shall be interpreted in accordance with the applicable exemptions from
Section 409A of the Code. To the extent the payments and benefits under this
Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder. For purposes of this Agreement, all references to
Executive’s “termination of employment” shall mean Executive’s Separation from
Service.

(ii)          To the extent that any reimbursements under this Agreement are
subject to Section 409A, any such reimbursements payable to Executive shall be
paid to Executive no later than December 31 of the calendar year following the
calendar year in which the expense was incurred; provided that Executive submits
Executive’s reimbursement request promptly following the date the expense is
incurred, the amount of expenses reimbursed in one calendar year shall not
affect the amount eligible for reimbursement in any subsequent calendar year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(iii)          Executive’s right to receive any installment payments under this
Agreement, including without limitation any continuation salary payments that
are payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.

 

12



--------------------------------------------------------------------------------

(iv)          In the event that the amounts payable under Section 5 are subject
to Section 409A of the Code and the timing of the delivery of Executive’s
Release could cause such amounts to be paid in one or another taxable year, then
notwithstanding the payment timing set forth in such sections, such amounts
shall not be payable until the later of (i) the payment date specified in such
section or (ii) the first business day of the taxable year following Executive’s
Separation from Service.

(i)          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

(Signature Page Follows)

 

13



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

   

CHEMOCENTRYX, INC.

Dated: May 2, 2016                                    

   

By:

 

/s/ Thomas J. Schall

   

Name:

 

Thomas J. Schall, Ph.D.

   

Title:

 

President and CEO

   

EXECUTIVE

Dated: May 2nd, 2016                                  

   

/s/ Rajinder Singh, D. Phil.

   

Rajinder Singh, D. Phil.

     

Address:

 

****

       

****

 

14